One Lee Hill was put in jail on Friday night, and remained there continuously until, at least, the following Sunday morning. On the Saturday night that intervened, some officers raided the said Lee Hill's home, and found in one room of said home a still for making whisky, a large quantity of beer, and some whisky. In another room of the home was Lee Hill's wife, and her children. In the room with the still, etc., the officers found this appellant. The still was hot, but there was testimony that it would remain hot, under the conditions described in the testimony, for a period of 24 hours.
The above is substantially all that is shown by the state's testimony. There was none offered on behalf of the appellant.
We are of the opinion that the general affirmative charge, requested by him, in his favor, should have been given. For the error in its refusal the judgment is reversed and the cause remanded. Dickey v. State, 22 Ala. App. 375, 115 So. 848; Guin v. State, 19 Ala. App. 67, 94 So. 788.
Reversed and remanded.